Citation Nr: 1626723	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  00-08 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chondromalacia of the right knee.  

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.  

3.  Entitlement to an initial rating in excess of 10 percent for chondromalacia of the left knee, with degenerative joint disease.  

4.  Entitlement to a rating in excess of 10 percent for postoperative residuals of a right inguinal hernia.  

5.  Entitlement to a rating in excess of 10 percent for ilioinguinal nerve entrapment.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 29, 2012.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 1999, July 2005, May 2006, and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In May 2001, the Veteran testified before a Veterans Law Judge (VLJ) at a Central Office hearing.  
 
By way of background, the December 1999 rating decision, in part, denied a rating in excess of 20 percent for chondromalacia of the right knee, with degenerative joint disease (DJD).  

A July 2001 Board decision, in part, granted a separate 10 percent rating for DJD of the right knee, and denied a rating in excess of 20 percent for chondromalacia of the right knee.  An August 2001 rating decision implemented the July 2001 Board decision, awarding a 10 percent rating for DJD of the right knee, effective October 22, 1999.  

The Veteran appealed the July 2001 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2002, the Court vacated the July 2001 Board decision to the extent it denied a rating in excess of 20 percent for chondromalacia of the right knee, and granted only a separate 10 percent rating for DJD of the right knee.  In November 2003, the Board remanded the matters of entitlement to a rating in excess of 20 percent for chondromalacia of the right knee, and a rating in excess of 10 percent for DJD of the right knee, for further development.  

A July 2005 rating decision granted service connection for chondromalacia of the left knee, with DJD, rated 10 percent, effective May 22, 2001.  

In March 2006, the Board again remanded entitlement to a rating in excess of 20 percent for chondromalacia of the right knee, and a rating in excess of 10 percent for DJD of the right knee, for further development.  

A May 2006 rating decision, in part, denied entitlement to a rating in excess of 10 percent for postoperative residuals of a right inguinal hernia, and denied a compensable rating for ilioinguinal nerve entrapment.  

An August 2006 rating decision granted an increased (10 percent) rating for the Veteran's service-connected ilioinguinal nerve entrapment, effective April 15, 2005, and granted an earlier effective date of October 22, 2009, for the grant of service connection for chondromalacia of the left knee, with DJD.  

A May 2010 rating decision denied entitlement to a TDIU rating.  

In February 2012, the Board, in part, remanded these matters for further development.  

A December 2012 rating decision, in part, granted entitlement to a TDIU rating, effective August 29, 2012.  The Veteran has continued to express disagreement with the effective date assigned, and the matter has been characterized accordingly.  

In May 2013, the Board remanded the matter of entitlement to a TDIU rating prior to August 29, 2012, for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets additional delay with respect to the matters on appeal, the Board finds that additional development is necessary prior to adjudication of the claim.  

In regards to the increased rating claims, the record shows that the Veteran has received VA treatment.  In July 2013, the Veteran's attorney indicated that there were no additional records outstanding, but there does not appear to have been any attempt to obtain any treatment records since that period.  The Board notes that records of the Veteran's VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  In light of the state of the record, the Board finds that the claims must be remanded to associate those records and to afford the Veteran VA examinations to assess the current severity of his service-connected right and left knee disabilities, as well as the severity of his service-connected postoperative residuals of a right inguinal hernia and ilioinguinal nerve entrapment.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Additionally, because the Veteran's TDIU claim is inextricably intertwined with the increased rating claims remaining on appeal, appellate consideration of entitlement to a TDIU rating prior to August 29, 2012, is deferred pending resolution of the remaining claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  Notably, the matter of entitlement to a TDIU rating prior to August 29, 2012 was referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b), and an opinion was received in November 2014.  

Accordingly, the case is REMANDED for the following action:

1. The RO should associate with the claims file updated VA treatment records since July 2013, as well as any identified outstanding private treatment records that have not been associated with the claims file. 
2. After the above development, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected right and left knee disabilities.  The claims file must be made available to and reviewed by the examiner.  Any appropriate diagnostic testing should be conducted and noted in the report, to include any range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present, particularly with repeated use.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion.  

The examiner should report all pertinent findings and opine as to the Veteran's current level of functioning and impact of his service-connected right and left knee disabilities on his daily activities and his ability to work, including what specific limitations the Veteran's disabilities would produce and what activities would be impacted.  
The examiner should also provide a retrospective opinion as to the degree of occupational impairment caused by the Veteran's service-connected right and left knee disabilities for the period prior to August 29, 2012.  In doing so, the examiner must acknowledge, and discuss, the July 2010 vocational rehabilitation report.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.   
3. The RO should also schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected postoperative residuals of a right inguinal hernia and ilioinguinal nerve entrapment.  The claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  

The examiner should report all pertinent findings and opine as to the Veteran's current level of functioning and impact of his service-connected postoperative residuals of a right inguinal hernia and ilioinguinal nerve entrapment on his daily activities and his ability to work, including what specific limitations the Veteran's disabilities would produce and what activities would be impacted.  

The examiner should also provide a retrospective opinion as to the degree of occupational impairment caused by the Veteran's service-connected postoperative residuals of a right inguinal hernia and ilioinguinal nerve entrapment for the period prior to August 29, 2012.  In doing so, the examiner must acknowledge, and discuss, the July 2010 vocational rehabilitation report.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.   
4. The RO should then readjudicate the Veteran's claims, and should not be returned to the Board prior to completion of the above development.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


